IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Estate of

BARBARA M PURDUE                                  No. 70446-0-1


                                                  DIVISION ONE
SUSAN P. CHRISTOFF, NANCY P.            )
MYHRE, HAZEL P. BEATTY, and             )         UNPUBLISHED OPINION
WILLIAM J. PURDUE, as co-personal       )
representatives of the ESTATE OF
BARBARA M. PURDUE,

                     Respondents,



DEPARTMENT OF REVENUE of the
state of Washington,                                         DEC 0 1 2014
                                                  FILED:
                     Appellant.


       PER CURIAM —This appeal was stayed pending the Washington State

Supreme Court's decision in In re Estate of Hambleton,      Wn.2d    , 335 P.3d
398 (2014). We lifted the stay and requested supplemental briefing on the

impact of Hambleton on this case. Respondents concede that Hambleton

controls the issues in this case. We accept the concession and reverse and

remand for further proceedings consistent with Hambleton.

       Reversed and remanded.



                       FOR THE COURT:

CO
                                        *~Ts\